                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CHARLES GRAHAM, et al.,                        )
                                               )
        Plaintiffs,                            )
                                               )       No. 3:16-cv-01954
v.                                             )       CHIEF JUDGE CRENSHAW
                                               )
TONY C. PARKER, et al.,                        )
                                               )
        Defendants.                            )


                      STIPULATIONS OF FACTS AND OTHER MATTERS


        Pursuant to Fed. R. Civ. P. 16 and the orders of this Court, the parties to this cause, through

their counsel, respectfully stipulate as follows:

A. STIPULATIONS OF FACT

        The parties agree that the following facts are uncontested and should be made a part of the

evidentiary record at trial:

        1.      HCV is a contagious virus spread through contact with blood and bodily

fluids that contain the Hepatitis C virus from a person already infected. The virus travels

to, and infects, the liver, creating an inflammatory process referred to as “hepatitis.”

        2.      For the first approximately six months following initial infection with the

virus, persons with HCV are said to be in the “acute” phase of infection.

        3.      The body will spontaneously clear or resolve an acute hepatitis C infection

in approximately 15-25% of cases.

        4.      In a majority of infected patients, hepatitis C infections do not

spontaneously resolve, but result in chronic HCV infection.




     Case 3:16-cv-01954 Document 198 Filed 06/26/19 Page 1 of 6 PageID #: 2299
        5.     A 5-point classification system is used for the degree of fibrosis

(progressive scarring in the liver), ranging from F0 (no fibrosis) to F4 (cirrhosis).

        6.     The rate of progression in those who develop cirrhosis is not the same in all

patients.

        7.     Cirrhosis is the late stage of liver scarring. There are two types of cirrhosis:

compensated cirrhosis, which is asymptomatic, and decompensated cirrhosis, which is

symptomatic. Individuals with cirrhosis are at risk of developing primary liver cancer,

called hepatocellular cancer. The occurrence of either decompensated cirrhosis or

hepatocellular carcinoma is referred to as “end-stage liver disease” (ESLD).

        8.     In the past, standard treatment for infections involved injections of a drug

called interferon, which activates the immune system. However, that treatment process

was long, resulted in a low rate of SVRs, and caused intolerable side effects.

        9.     In 2011, the Federal Drug Administration (“FDA”) approved direct-acting

antiviral drugs (“DAAs”) to treat HCV.

        10.    Defendant Kenneth Williams, M.D., Ph.D., is Director of Medical Services,

Chief Medical Officer, and Director of Pharmacy at the Tennessee Department of

Correction.

        11.    Dr. Williams’ responsibilities include developing and updating policies and

practices that are directly responsible for oversight of inmate health care (for all diseases,

not just hepatitis C). He is also responsible for clinical management of the contract with

TDOC’s medical vendor, Centurion of Tennessee, the medical aspects of the operation of

CoreCivic of Tennessee, as well as the clinical management of the contract with TDOC’s

pharmacy vendor, Clinical Solutions Pharmacy.



                                                  2

   Case 3:16-cv-01954 Document 198 Filed 06/26/19 Page 2 of 6 PageID #: 2300
        12.    Defendant Tony C. Parker is the Commissioner of the Tennessee

Department of Correction.

        13.    Dr. Williams produced the Tennessee Department of Correction Chronic

HCV Guidance: Recommendations for Testing, Managing, and Treating Hepatitis C in

2016.

        14.    Dr. Williams produced the guidance entitled “Evaluation and Management

of Chronic Hepatitis C. Virus (HCV) Infection (Tennessee Department of Correction

Clinical Guidance) in May 2019. This is the Department’s most recent HCV Guidance,

replacing the January 2016 guidance.

        15.    The 2019 HCV Guidance applies to healthcare professionals who treat

prisoners held in Tennessee Department of Correction operated or privately contracted

state prisons and TACHH.

        16.    The 2019 HCV Guidance provides controlling guidance for the evaluation,

staging, tracking, and other treatment of patients with chronic HCV.

        17.    The Tennessee Department of Correction Advisory Committee on HIV and

Viral Hepatitis Prevention and Treatment (“TACHH”) makes treatment determinations for

inmates infected with HCV based upon their medical presentations.

        18.    TACHH members currently include Dr. Williams, Dr. Keith Ivens, Medical

Director for CoreCivic, TDOC’s private prison contractor, a representative of Centurion of

Tennessee, and other medical professionals.

        19.    TDOC has acquired and operates two elastography devices (FibroScan),

diagnostic tools for non-invasive measurement of the presence and extent of liver fibrosis.




                                                3

  Case 3:16-cv-01954 Document 198 Filed 06/26/19 Page 3 of 6 PageID #: 2301
       20.     While the exact number fluctuates, there are approximately 21,000 inmates

in TDOC custody.

       21.     There are approximately 4,740 persons in TDOC custody who are known

to be infected with HCV.

       B. ADDITIONAL STIPULATIONS

       The parties agree that to the following additional stipulations:

       1.      Expert witnesses for the parties may attend all court proceedings.

       2.      The Defendants may be excused from attendance at trial except as needed

for trial testimony on the condition that they may be called for rebuttal testimony on

reasonable notice.

       3.      The parties agree and move this Court to Order that, for good cause, any

HIPPA-protected medical information or confidential pharmaceutical prices information,

pursuant to Tenn. Code Ann § 10-7-504(n), which are subject to the Protective Orders in

this case and which are introduced at trial, shall be so designated and appropriately redacted

and/or filed under seal.

Dated: June 26, 2019                                  Respectfully submitted,

                                                      /s/ Thomas H. Castelli______________
                                                      Thomas H. Castelli (BPR# 24849)
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION OF TENNESSEE
                                                      P.O. Box 120160
                                                      Nashville, TN 37212
                                                      Tel.: (615) 320-7142
                                                      Fax: (615) 691-7219
                                                      tcastelli@aclu-tn.org
                                                      James G. Stranch, III (BPR 2542)
                                                      Karla M. Campbell (BPR 27132)
                                                      Callie K. Jennings (BPR 35198)
                                                      Anthony Orlandi (BPR 33988)


                                                  4

   Case 3:16-cv-01954 Document 198 Filed 06/26/19 Page 4 of 6 PageID #: 2302
                                        BRANSTETTER, STRANCH &
                                        JENNINGS, PLLC

                                        The Freedom Center
                                        223 Rosa L. Parks Avenue, Suite 200
                                        Nashville, TN 37203
                                        Phone: (615) 254-8801
                                        Fax: (615) 255-5419
                                        jims@bsjfirm.com
                                        karlac@bsjfirm.com
                                        calliej@bsjfirm.com
                                        aorlandi@bsjfirm.com

                                        Stacie L. Price (BPR 03065)
                                        Sherry A. Wilds (BPR 021756) DISABILITY
                                        RIGHTS TENNESSEE
                                        2 International Plaza, Suite 825
                                        Nashville, Tennessee 37217
                                        Phone: (615) 298-1080
                                        staciep@disabilityrightstn.org
                                        sherryw@disabilityrightstn.org

                                        On Behalf of Plaintiffs


                                        HERBERT H. SLATERY III
                                        Attorney General and Reporter

                                        /s/ James R. Newsom III__________
                                        James R. Newsom III (BPR# 6683)
                                        Special Counsel
                                        Matthew R. Dowty (BPR 32078)
                                        Office of the Tennessee Attorney General
                                        40 South Main Street, Suite 1014
                                        Memphis, TN 38103-1877
                                        Tel. (901) 543-2473
                                        Jim.Newsom@ag.tn.gov
                                        Matthew.Dowty@ag.tn.gov

                                        Steven A. Hart (BPR No. 7050)
                                        Pamela S. Lorch (BPR No. 8968)
                                        Office of the Attorney General and Reporter
                                        Post Office Box 20207
                                        Nashville, TN 37202-0207
                                        Steve.Hart@ag.tn.gov

                                        On Behalf of Defendants

                                    5

Case 3:16-cv-01954 Document 198 Filed 06/26/19 Page 5 of 6 PageID #: 2303
                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of June, 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing through

the electronic filing system:


        Thomas H. Castelli
        tcastelli@aclu-tn.org

        Sherry A. Wilds
        Sherryw@disabilityrightstn.org

        Karla M. Campbell
        karlac@bgsjfirm.com

        Anthony A. Orlandi
        aorlandi@bsjfirm.com

        Callie Kate Barker Jennings
        calliej@bsjfirm.com

        Stacie L. Price
        staciep@disabilityrightstn.org

        James Gerard Stranch, III
        gerards@bsjfirm.com

        Pamela S. Lorch
        Pam.Lorch@ag.tn.gov

        James R. Newsom III
        Jim.Newsom@ag.tn.gov

        Matthew R. Dowty
        Matthew.Dowty@ag.tn.gov



                                                        /s/ Thomas H. Castelli ______________
                                                        Thomas H. Castelli



                                                   6

   Case 3:16-cv-01954 Document 198 Filed 06/26/19 Page 6 of 6 PageID #: 2304
